Citation Nr: 0907495	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-38 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUE

Entitlement to an initial higher (compensable) rating for 
abdominal scars, residuals of a laparotomy and ventral hernia 
repairs.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from March 1969 to June 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO rating decision that 
granted service connection and a noncompensable rating for 
Hodgkin's disease, effective March 28, 2005, and granted 
service connection and a noncompensable rating for abdominal 
scars, residuals of a laparotomy and ventral hernia repairs, 
effective March 28, 2005.  

In an August 2005 decision, the Board denied an initial 
higher (compensable) rating for Hodgkin's disease.  The Board 
remanded the remaining issue on appeal for further 
development.  


FINDINGS OF FACT

The veteran's abdominal scars, residuals of a laparotomy and 
ventral hernia repairs, are manifested by 11 inch by 1/4 inch 
mid abdominal scar; a 2 inch by 1/2 inch right lower abdomen 
scar just distal to the umbilicus; a 7 inch by 1/8 inch 
linear scar above the umbilicus on the right side; and a 2 cm 
by 1/10 cm scar on the left lower abdomen; which are all not 
deep, painful or unstable; have no adherence to underlying 
tissues; and do not result in functional impairment.  The 
veteran also has a ventral hernia on the right side measuring 
10 cm with no weakening of the abdominal wall and no need for 
a truss or belt.  


CONCLUSION OF LAW

The criteria for an initial higher (compensable) rating in 
for abdominal scars, residuals of a laparotomy and ventral 
hernia repairs, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7339 (2008); 
38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in February 2006 and September 2008 letters, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  A March 2006 letter and the May 2008 letter (noted 
above) also advised the veteran of how disability evaluations 
and effective dates are assigned, and the type of evidence 
which impacts those determinations.  The case was last 
readjudicated in November 2008.  

Additionally, the Board notes that this appeal arises from 
the veteran's disagreement with the initial rating assigned 
following the grant of service connection for abdominal 
scars, residuals of a laparotomy and ventral hernia repairs.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet.App. 112 (2007).  Therefore, a remand for 
additional notification would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
veteran's service treatment records; post-service private and 
VA treatment records; VA examination reports, and articles 
submitted by the veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions; 
service treatment records; post-service private and VA 
treatment records; VA examination reports; and articles 
submitted by the veteran.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

Under Diagnostic Code 7339, a noncompensable rating is 
assigned for a healed, post-operative wound with no 
disability, belt not indicated.  A 20 percent rating is 
assigned for a small post-operative ventral hernia, not well 
supported by a belt under ordinary conditions, or healed 
ventral hernia or postoperative wounds with weakening of 
abdominal wall and indication for a supporting belt.  A 40 
percent rating is assigned for a large hernia, not well 
supported by a belt under ordinary conditions.  38 C.F.R. § 
4.114, Code 7339.

Scars, other than head, face, or neck, that are deep or that 
cause limited motion warrant a 10 percent rating if the area 
or areas exceed 6 square inches (39 sq. cm).  A 20 percent 
rating requires an area or areas exceeding 12 square inches 
(77 sq. cm).  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  
Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion warrant a 10 percent 
rating for area or areas of 144 square inches (929 sq. cm.) 
or greater.  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 
10 percent rating may be assigned for scars which are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 10 
percent rating may be assigned for scars which are 
superficial and painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Scars may also be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002 and 
again in October 2008.   The October 2008 revisions are 
applicable to application for benefits received by the VA on 
or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 
23, 2008).  In this case the veteran filed his claim in March 
2005.  Therefore, only the post-2002 and pre-October 2008 
version of the schedular criteria is applicable. 

Private treatment records dated from October 2004 to November 
2004 show treatment for several disorders.  

An August 2005 VA lymphatic disorders examination report 
noted that the veteran's claims file was reviewed and that 
notes in the electronic medical record were also reviewed.  
The examiner discussed the veteran's medical history in 
detail.  The examiner noted that the veteran was found to 
have a large pelvic mass on admission to a hospital in 
September 1981.  It was reported that the discharge note 
indicated that the veteran had swelling of the left leg, 
secondary to obstruction and complete occlusion of his venous 
system from the level of the iliac veins to the calf veins.  
It was also noted that the veteran had a large pelvic tumor.  
The examiner indicated that a laparotomy showed multiple 
tumors in the pelvic and para-aortic areas.  

The examiner reported that part of the tumor was taken from 
the pelvic area and that biopsies of the liver and spleen 
were performed.  The examiner stated that the biopsy of the 
pelvic tumor showed mixed cell type Hodgkin's disease and 
that the liver and spleen biopsies were negative.  It was 
noted that an IVP showed no obstruction of the collecting 
system, but that the bladder was elevated and displaced 
toward the right.  The examiner indicated that there was also 
some bladder outlet obstruction and that a barium enema had 
shown displacement of the rectosigmoid junction by the pelvic 
mass.  It was noted that the veteran was referred to a 
private doctor for treatment of the Hodgkin's disease.  The 
examiner reported that it was initially planned that the 
veteran would receive six cycles of chemotherapy followed by 
inverted Y radiotherapy, but although the veteran did 
received chemotherapy with nitrogen mustard, Oncovin, 
Precarbazine, and Prednisone, the six cycles were not 
completed because the veteran developed very low blood 
counts.  The examiner stated that the veteran had a good 
response to the chemotherapy and that radiotherapy was not 
given.  It was noted that the chemotherapy was stopped in 
September 1982 and that the veteran was followed until 1992 
with no further recurrence.  At the time of the examination, 
the veteran reported current symptomatology as to his 
Hodgkin's disease.  That issue, however, is not currently on 
appeal.  

The examiner additionally noted that the veteran had 
undergone ventral hernia repairs.  The examiner reported that 
the veteran stated that he had two ventral hernia repairs to 
the midline.  It was reported that those records were not in 
the claims file.  The examiner related that the veteran also 
had a ventral hernia repair in the right mid upper quadrant 
of his abdomen in November 2000.  

The examiner reported that the veteran was well-developed, 
well-nourished, and obese.  It was noted that he had a very 
protuberant abdomen with normal bowel sounds.  The examiner 
stated that the veteran had a long midline abdominal scar 
that measured 42 cm by 2 cm.  The examiner indicated that the 
scar was flat and well healed with no breakdown or keloid 
formation.  The examiner reported that such scar was almost 
the same color as the surrounding tissue.  The examiner 
indicated that in the lower portion of his abdomen, below the 
umbilicus and above the symphysis pubis, the veteran had 
another abdominal scar that measured 22 cm by 4 mm.  It was 
noted that the scar was almost imperceptible, that it was 
flat and well healed, and that it was the same color as the 
surrounding tissue with no breakdown or keloid formation.  
The examiner stated that on the veteran's right abdomen, he 
had a scar that measured 22 cm by 1 cm.  The examiner 
indicated that the scar was paler than the surrounding tissue 
and that it had no breakdown or keloid formation.  It was 
reported that neither scar interfered with movement or 
function.  The diagnosis was Hodgkin's disease in remission.  
The examiner commented that the veteran did require two 
surgeries for midline ventral hernia repairs through the scar 
of the laparotomy which had been performed for an evaluation 
of the pelvic mass.  The examiner commented that there may 
have been some relationship to the initial surgery that was 
done, however, there could be also a strong relationship to 
the development of the ventral hernia in this veteran due to 
his protuberant abdomen.  

VA treatment records dated from September 2005 to August 2008 
show treatment for multiple disorders.  

The most recent October 2008 VA scars examination report 
noted that the veteran's claims file was reviewed.  The 
examiner indicated that the veteran underwent an exploratory 
laparotomy for staging of Hodgkin's disease in October 1981.  
As to the veteran's scars, it was reported that there was no 
head, face, or neck scarring and that there was no skin 
breakdown.  The examiner reported that the veteran had an 11 
inch by 1/4 inch mid abdominal scar that was flat and healed, 
with no residuals pain or problem.  The examiner stated that 
scar showed no tenderness to palpation, adherence to 
underlying tissue, limitation of motion or loss of function, 
underlying soft tissue damage, or skin ulceration or 
breakdown over the scar.  The examiner referred to a 
diagnosis of a well healed midline abdominal scar.  The 
examiner indicated that the veteran also had a 2 inch by 1/2 
inch right lower abdomen scar just distal to the umbilicus.  
The examiner reported that there was no tenderness to 
palpation, adherence to underlying tissue, limitation of 
motion or loss of function, underlying soft tissue damage, or 
skin ulceration or breakdown over the scar.  The examiner 
diagnosed a right hernia repair scar, well healed, with no 
residuals.  

Additionally, the examiner reported that the veteran had a 7 
inch by 1/8 inch scar on the right side midway up the 
abdominal area that was well above the umbilicus.  It was 
noted that the scar was linear and well healed.  The examiner 
reported that there was no tenderness to palpation, adherence 
to underlying tissue, limitation of motion or loss of 
function, underlying soft tissue damage, or skin ulceration 
or breakdown over the scar.  The examiner related a diagnosis 
of a well healed scar midway on the right abdomen without any 
residuals.  The examiner further noted that the veteran had a 
2 cm by 1/10 cm "stab wound" scar of the left lower abdomen 
that was made during surgery for a drain.  It was noted that 
there was no tenderness to palpation, adherence to underlying 
tissue, limitation of motion or loss of function, underlying 
soft tissue damage, or skin ulceration or breakdown over the 
scar.  The diagnosis was healed scar in the lower left 
abdomen without residuals.  

The examiner noted that the veteran reported that he had a 
ventral hernia after he had exploratory abdominal surgery for 
staging of Hodgkin's disease and removal of the tumor.  It 
was noted that the veteran's ventral hernia had been stable.  
The veteran reported that he was no longer troubled by the 
ventral hernia and that it did not affect his life.  The 
examiner noted that the veteran underwent ventral hernia 
repairs in 1982, 1990, and 2000.  The examiner noted that the 
veteran still had a hernia.  The examiner indicated that the 
original surgical wound was from the tip of the sternum to 
the pubic area for the purposes of looking at nodes to 
staging Hodgkin's disease.  The examiner indicated that the 
veteran was morbidly obese and that he developed the hernias 
which were repaired a total of there times.  It was noted 
that the veteran denied that he had any current bowel 
problems or bladder symptoms.  

The examiner indicated that the veteran presently had a 
ventral hernia on the right and that the size of the hernia 
was 10 cm.  The examiner stated that no truss or belt was 
indicated and that there was no weakening of muscular support 
of the abdominal wall.  The examiner reported that there was 
also no weakening of the fascial support of the abdominal 
wall and no diastasis of the recti muscles.  The examiner 
indicated that the veteran had a very large, protuberant 
abdomen due to morbid obesity with a residual ventral hernia 
that was approximately 10 "inches" by 6 "inches" wide (the 
examiner apparently meant centimeters and not inches).  The 
examiner reported that there was no observable weakening of 
the abdominal wall and that the hernia was difficult to see 
because of the large collection of adipose tissue in the 
area.  It was noted that the veteran denied any discomfort or 
symptoms of the hernia, whatsoever.  The examiner stated that 
there was no observable diastasis of recti muscles or 
destruction or weakening of the muscular and fascial support 
of the abdomen.  The examiner indicated that in light of the 
very, very, large shape of the veteran's abdomen (due to 
obesity), there was no change in the shape of his rounded 
abdomen, or any obvious deformity or laxity of the muscles.  
The examiner noted that the veteran stated that he did not 
have a hernia at that time, although the hernia was observed 
to be present.  The examiner commented that the veteran's 
hernia was stable without residuals symptoms at that time.  

The Board observes that the medical evidence supports the 
current noncompensable (0 percent) rating for the veteran's 
abdominal scars, residuals of a laparotomy and ventral hernia 
repairs.  The evidence does not show that the veteran's 
abdominal scars, residuals of a laparotomy and ventral hernia 
repairs, are indicative of a post-operative ventral hernia, 
not well supported by a belt under ordinary conditions, or a 
healed ventral hernia or postoperative wounds with weakening 
of the abdominal wall and indication for a supporting belt, 
as required for a higher rating under Diagnostic Code 7339.  
The most recent October 2008 VA scars examination report 
noted that the veteran had residual hernia that was 
approximately 10 "inches" by 6 "inches" wide (the examiner 
apparently meant centimeters and not inches).  The examiner 
had previously said the hernia was 10 cm.  The examiner 
specifically reported that no truss or belt was indicated and 
that there was no weakening of the muscular and fascial 
support of the abdomen.  Therefore, a higher 20 percent 
rating under Diagnostic Code 7339 is not warranted.  

Additionally, the Board observes that the evidence supports 
the current noncompensable (0 percent) rating for the 
veteran's abdominal scars, residuals of a laparotomy and 
ventral hernia repairs, under Diagnostic Codes 7801 to 7805.  
The October 2008 VA scars examination report and the August 
2005 VA lymphatic disorders examination report both showed 
that the veteran had several abdominal scars.  The Board 
observes, however, that the evidence fails to indicate that 
any of the scars are painful or unstable as required for a 
compensable rating under Diagnostic Codes 7803 or 7804.  
Additionally, the evidence does not satisfy the criteria for 
a compensable rating under Diagnostic Code 7801 as the 
veteran has not been shown to have deep scars and the area of 
the scarring does not exceed six square inches.  Further, 
there is no functional impairment as would warrant 
consideration of Diagnostic Code 7805.  As the requirements 
for a compensable rating are not met, a noncompensable rating 
is proper on the basis of the veteran's scars pursuant to 38 
C.F.R. § 4.31.  

Accordingly, the Board concludes that the criteria for 
assignment of a compensable rating for the veteran's 
abdominal scars, residuals of a laparotomy and ventral hernia 
repairs, have not been met.  

Thus, for the reasons set forth above, the Board finds that a 
compensable rating is not warranted for the veteran's 
abdominal scars, residuals of a laparotomy and ventral hernia 
repairs, at any point during the course of the claim, and the 
claim for a compensable rating is denied.  See Fenderson, 
supra.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

An initial higher (compensable) rating for abdominal scars, 
residuals of a laparotomy and ventral hernia repairs, is 
denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


